Exhibit Bechtel Veteran Rick Smith Joins Evergreen Energy Board of Directors FOR IMMEDIATE RELEASE DENVER, Wednesday, November 19, 2008—M. Richard (Rick) Smith, a 36 year power industry engineering, management, and M&A veteran and the former president of Fossil Power at Bechtel Power Corporation, has joined the board of directors of Evergreen Energy Inc., (NYSE Arca: EEE), a cleaner coal technology, energy production and environmental solutions company. Smith was associated with Bechtel in various senior management roles for 30 years.
